Florida High School Athletic Association is a voluntary organization of all high schools recognized as such by the State Department of Education. Membership in the association is exercised by *Page 32 
the supervising principal of each high school and its affairs are regulated by a Constitution, the officers required being a president, two vice presidents, a legislative council, executive committee, and executive secretary. The aim of the association is the improvement of the mental, moral, and physical welfare of the student by means of clean competitive sports.
In June, 1939, Palmetto High School entered into an agreement with Sarasota High School to play a game of football in November, 1939. In April, 1940, Sarasota High School severed athletic relations with Palmetto High School and a controversy arose as to whether a football game would be played between them in November, 1940. On the reverse side of the 1939 contract, the following was inserted:
"It is hereby understood that Sarasota High School will give Palmetto High School, for the year 1940, one of the following contracts:
  "A. The same contract as this year; "B. A $200.00 guarantee; "C. A fifty-fifty split on the gate.
"(Palmetto to have the choice of accepting one of the above.)"
Article IX, Constitution of the Association, provides:
". . . A contract shall not be cancelled except by the mutual consent of the parties to the contract. In case of failure of the parties to reach agreement concerning cancellation the matter shall be referred to the executive secretary for adjudication. His decree, or the decree of the executive committee in case of appeal, shall be final, and the provisions of the decree shall be carried out by the parties to the contract. Failure to comply with the decision of the executive secretary *Page 33 
or executive committee on the part of either member school signing the contract, within thirty days, shall result in the suspension of the school so failing from the Association for a period of one year."
The two high schools could not reconcile their differences so the controversy as to the 1940 game was submitted by the principal of Palmetto High School to the executive secretary of the Association as provided in Article IX of the Constitution above quoted. After due consideration, the executive secretary held that the contract between the two high schools provided for but one game of football which had been played in 1939 as per agreement, that the terms written on the reverse side of the contract were doubtless intended to provide for an additional game in 1940 but not having been covered in the contract as originally executed or by subsequent provision, it could not be enforced. Palmetto High School accepted the finding of the executive secretary and did not appeal to the executive committee.
In October, 1940, Palmetto High School filed its bill of complaint in the circuit court praying that Sarasota High School be required to play football with it in November, 1940. The chancellor ruled that the contract between them could not be enforced as to the 1940 game by specific performance.
Immediately after filing this suit, the executive secretary cited Palmetto High School to show cause why it should not be suspended from the Association; after a full hearing the executive secretary held that refusal of Palmetto High School to accept his decision as to the 1940 game with Sarasota and the institution of court proceedings to compel the game was a violation of the rules of the Association for which he would *Page 34 
be bound to suspend it for a period of one year. On appeal and full hearing by both sides, the executive committee affirmed the decision of the executive secretary.
Palmetto High School then filed its bill of complaint in which it named the Florida High School Athletic Association, Sarasota High School, Winter Haven High School, and Bradenton High School as defendants. The bill prayed that said high schools be required to play football games with complainant in 1940 as per schedule or contract with them and that complainant be not suspended from membership in the Florida High School Athletic Association.
The court entered a temporary restraining order enjoining the suspension of Palmetto High School from the Association and requiring Winter Haven and Bradenton High Schools to perform their agreements to play football with complainant. The latter part of the order was promptly obeyed and thereafter a motion to dissolve the injunction and dismiss the bill of complaint was granted. The court further found that the suspension order was regular and in compliance with the Constitution of the Association and should not be disturbed. This appeal is from the order of dismissal.
The question presented is whether or not the order of the executive secretary as affirmed by the executive committee suspending Palmetto High School from the Florida Athletic Association for a period of one year is valid and enforceable.
Palmetto High School contends that the order of suspension was invalid because there was no authority on the part of the executive secretary or the executive committee to adjudicate the contract between it and *Page 35 
the Sarasota High School, that it had a valuable property right in said contract which it could resort to the courts to enforce, and that the Constitution of the Florida High School Athletic Association does not authorize suspension for the violation of its regulations.
Examination of the Constitution of the Florida Athletic Association discloses that it provided for an executive secretary and authorizes him to direct the affairs of the Association, to investigate alleged violations of the rules of the Association, and impose penalties for their violation. He is further required to review all controversies between members of the Association and adjudicate them subject to approval by the executive committee if appealed to it. Article IX of the Constitution as quoted herein provides how such contracts may be construed and determined.
Section 10 of the Constitution provides that the decisions of the executive secretary and the executive committee shall be accepted in good faith by those affected and that to refuse to do so or to treat the decisions with contempt shall be ground for suspension for a period of one year. The chancellor found that the provisions of the Constitution were substantially complied with and that the suspension brought in question was in all respects regular and in compliance with the Constitution.
The law is well settled that the Constitution and by-laws of a voluntary Association when subscribed or assented to by the members becomes a contract between each member and the Association and if they so provide a member may be expelled for insubordination to the Association. Grand Lodge K. of P. v. Taylor, 79 Fla. 411, 84 So. 609; Levy v. Magnolia Lodge No. 29, I. O. O. F., 110 Cal. 297, 42 P. 887. *Page 36 
But appellant contends that it had a valuable property or contractual right at stake in its contract with Sarasota High School that it had a right to resort to the court to protect. The law is settled in this State that the courts will not take cognizance of a case arising from the expulsion of a member of a voluntary Association unless some civil or contractual right is involved. Grand Lodge K. of P. v. Taylor, supra. If appellant is correct on this contention, it should not have been suspended.
Civil or contractual rights are distinguishable from natural or political rights in that they are such as the law will enforce. They have reference to the enjoyment of such guaranties as are contained in the Constitution or statutes. If not repealed by legal fiat, natural rights exist regardless of municipal or other law on which civil rights always depend for enforcement.
The Constitution of the Florida High School Athletic Association shows that it is a voluntary non-profit organization. When Palmetto High School was a member of the Association, it had a right to make contracts with member schools for athletic meets. The loss of this right was all that was lost by the suspension and that being the case, we find no showing of a contractual or property right that would authorize the courts to interfere. It was purely an internal affair of the Association and there is no showing of mistake, fraud, collusion, or arbitrariness in the proceedings.
We do not overlook the contention of appellant that it should not be penalized for going into court to assert what it considered to be a material property or contract right. In fact, at the oral argument, it was *Page 37 
virtually agreed that the question presented was whether or not the act of going into court constituted a disregard of the decision of the Florida Athletic Association.
If we were answering this question in response to impulse or predilection, we would have to say no, but the Constitution of the Association provides the answer in that it makes the decision of the executive committee final and requires it to be acquiesced in good faith by all member schools. The appellant subscribed to and agreed to abide by the Constitution. We think that under all the circumstances the penalty in this case was too harsh but was not more than was authorized.
We have examined the cases relied on by appellant but we do not think they rule the case at bar. They arise from constitutional or factual conditions different from those presented in this case. The Constitution in this case was substantially complied with so the judgment is affirmed.
Affirmed.
BUFORD, THOMAS and ADAMS, J. J., concur.
BROWN, C. J., and CHAPMAN, J., dissent.